UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4285


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRED LAWRENCE DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:12-cr-00060-D-1)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            This        appeal      is      before         this     court       following

resentencing after remand.                 Fred Lawrence Davis now challenges

his    conviction        for      failing     to    register        and     update      his

registration as required by the Sex Offender Registration and

Notification Act (“SORNA”), in violation of 18 U.S.C. § 2250(a)

(2012).     Davis argues that Congress exceeded its authority under

the Commerce Clause when it enacted SORNA.                        As Davis concedes,

his argument is foreclosed by our decision in United States v.

Gould, 568 F.3d 459, 470-75 (4th Cir. 2009).                        Because “a panel

of this court cannot overrule, explicitly or implicitly, the

precedent set by a prior panel of this court,” United States v.

Rivers,     595    F.3d     558,     564    n.3     (4th     Cir.       2010)   (internal

quotation     marks       and     alteration       omitted),       we    conclude      that

Davis’s challenge to the constitutionality of SORNA must fail.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with     oral    argument       because    the    facts       and   legal

contentions       are   adequately       presented     in    the    materials         before

this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                             2